PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,115,722
Issue Date:  7 Sep 2021
Application No. 13/671,626
Filing or 371(c) Date: 8 Nov 2012
Attorney Docket No.: 007412.01673
:
:
:	REQUEST FOR INFORMATION
:
:
:


This request for information is mailed in response to the REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b), filed November 5, 2021, requesting that the Office adjust the PTA from 49 to 535 days, and the PETITION UNDER 37 C.F.R. §1.183, filed November 5, 2021, requesting waiver of  the timing requirement of 37 CFR 1.704(d), insofar as 37 CFR 1.704(d) requires an applicant to file a safe harbor statement under 37 CFR 1.704(d) at the time an Information Disclosure Statement (“IDS”) is filed. Applicant submitted statements under 37 CFR 1.704(d)(1)(i) for the IDSs filed on December 19, 2014, September 8, 2015, February 29, 2016, and August 4, 2016 with the present petition under 37 CFR 1.183.

This Request for Information is not the Director's decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

The Office acknowledges receipt of the required $210 petition fee for the petition under 37 CFR 1.705(b) and the required $420 petition fee for the petition under 37 CFR 1.183.


Relevant Procedural History

On September 7, 2021, the patent issued with a PTA determination of 49 days. On November 5, 2021, patentee filed a petition under 37 CFR 1.705(b) seeking an adjustment of the determination of 49 days, arguing the Office failed to recognize safe harbor statements under 37 CFR 1.704(d)(1) filed with IDSs on May 23, 2017, December 20, 2017, and July 16, 2018. Patentee also filed a petition under 37 CFR 1.183 requesting the Office accept the concurrently filed safe harbor statements under 37 CFR 1.704(d)(1) for IDSs filed on December 19, 2014, September 8, 2015, February 29, 2016, and August 4, 2016. 



Request for Information


Granting the present petition under 183 would result in the removal of reductions for the IDSs filed on December 19, 2014, September 8, 2015, February 29, 2016, and August 4, 2016. However, there are other IDS filed prior to the IDSs filed on December 19, 2014, September 8, 2015, and February 29, 2016 that lack proper statements under 37 CFR 1.704(d)(1), as well. Specifically, the safe harbor statements submitted contemporaneously with the IDSs filed on November 21, 2014, April 28, 2015, June 10, 2015, July 24, 2015, October 5, 2015, December 28, 2015, January 6, 2016, and January 20, 2016 have a meaning which differ from the language of 37 CFR 1.704(d)(1).

The presence (or absence) of a proper §1.704(d) statement is decisive.  Only by compliance with the certification requirement of §1.704(d) will the Office not enter a period of reduction for IDSs filed under the circumstances set forth in 37 CFR 1.704(c)(8) or 1.704(c)(10).  The rule does not provide for the Office making any further inquiry into the applicability of §1.704(d).

Reductions under 37 CFR 1.704(c)(8) will be entered for the IDSs filed on November 21, 2014, April 28, 2015, June 10, 2015, July 24, 2015, October 5, 2015, December 28, 2015, January 6, 2016, and January 20, 2016 unless patentee requests waiver of the timing requirement of 37 CFR 1.704(d), insofar as 37 CFR 1.704(d) requires an applicant to file a safe harbor statement under 37 CFR 1.704(d) at the time an IDS is filed, and files proper statements under 37 CFR 1.704(d)(1) for the IDSs filed on November 21, 2014, April 28, 2015, June 10, 2015, July 24, 2015, October 5, 2015, December 28, 2015, January 6, 2016, and January 20, 2016.

The Office is seeking the following:

If petitioner desires to obtain the benefit of 1.704(d) statements for the IDSs filed on November 21, 2014, April 28, 2015, June 10, 2015, July 24, 2015, October 5, 2015, December 28, 2015, January 6, 2016, and January 20, 2016 , the statements under 1.704(d) must be made (the Office will not waive the requirement to make the statement) and a supplement to the petition under 1.183 must be filed and granted in order to waive the requirement of 1.704(d) that the 1.704(d) statement accompany the IDS.  

Conclusion

Patentee has two (2) months from the mail date of the Office’s Request for Information to file the requested information. This two month period is extendable under 37 CFR 1.136(a). The request for information does not require a fee if filed within two months of the mail date of the request. However, if patentee responds more than two months after the mail date of the request for information, patentee will be required to pay the appropriate extension of time fee.   If patentee fails to timely supply the requested information, the Office will issue its redetermination on the present patent term adjustment petition and petition under 37 CFR 1.183 and will deny patentee’s petition with respect to the issues for which the information was requested.




By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
	                        ATTN: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314
ATTN:  Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this request for information via EFS-Web.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET